Electronically Filed
                                                      Supreme Court
                                                      SCWC-10-0000212
                                                      07-JAN-2013
                                                      11:19 AM




                         SCWC-10-0000212

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

          SAGE MILLION, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-10-0000212; CR. NO. 08-1-0023)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          It appearing that the judgment on appeal in the above-
referenced matter has not been entered by the Intermediate Court
of Appeals, see Hawai#i Revised Statutes § 602-59(a) (Supp.
2011); see also Hawai#i Rules of Appellate Procedure (HRAP) Rule
36(b)(1) (2012),
          IT IS HEREBY ORDERED that Petitioner/Defendant-
Appellant’s application for writ of certiorari, filed December
27, 2012, is dismissed without prejudice to re-filing the
application pursuant to HRAP Rule 40.1(a) (2012) (“The
application shall be filed within thirty days after the filing of
the intermediate court of appeals’ judgment on appeal or
dismissal order, unless the time for filing the application is
extended in accordance with this rule.”).
          DATED:   Honolulu, Hawai#i, January 7, 2013.

Jefferson R. Malate,             /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack




                                 2